Order entered October 10, 2016




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-16-00873-CV

                               MICHELLE SMITH, Appellant

                                                V.

                                 BETTY CONNOR, Appellee

                       On Appeal from the County Court at Law No. 4
                                   Dallas County, Texas
                           Trial Court Cause No. CC-16-02992-D

                                            ORDER
       The Court has before it appellee’s “motion for leave to withdraw as counsel” which we

will treat as her notice to appear pro se. We DIRECT the Clerk of the Court to list appellee as

appearing pro se and to send all future correspondence and notices to appellee at 950 E. 8th Street

Ferris, TX 75125.

                                                      /s/   CRAIG STODDART
                                                            JUSTICE